Citation Nr: 1614470	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied the Veteran's claims for service connection.  The case is now within the jurisdiction of the VARO in Cleveland, Ohio.  More recently, a July 2015 rating decision, denied the claim for entitlement to TDIU.  

Despite a prior Board remand in September 2015, the appeal requires additional action and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2015 rating decision denied entitlement to TDIU.  In August 2015, a timely notice of disagreement was submitted. However, a statement of the case (SOC) has not been issued with respect to this issue.  While it is true that the Veteran has not submitted a timely substantive appeal, the Board is obligated to remand this issue to the RO for the issuance of an SOC and notification of appellate rights.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran was scheduled for a videoconference hearing before the Board in February 2016, but failed to appear. However, prior to the scheduled hearing the Veteran informed VA that he was working out of state and requested that hearing be rescheduled for June 2016 or later.  The Veteran's attorney also requested a "continuance" for the scheduled hearing.  Accordingly, good cause has bene shown and remand to schedule a hearing is warranted.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to TDIU.  38 C.F.R. § 19.26 (2015).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the July 2015 rating decision must be filed. 38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal to this issue, the case must be returned to the Board for appellate review.

2.  The RO must place the Veteran's name on the docket for a video hearing before the Board at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

